Citation Nr: 1144095	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for residuals of a fracture of the right 5th metatarsal.

2. Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease with right radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1972 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The competent evidence of record does not demonstrate the Veteran is diagnosed with any chronic residuals of a fracture of the right 5th metatarsal.

2. The Veteran's lumbar spine disability is manifested by no more than subjective complaints of pain, difficulty standing and sitting and fatigability with objective evidence of degenerative joint disease (arthritis) of the lumbar spine with painful motion; there is no evidence of compensable limitation of motion of the lumbar spine or ankylosis of the thoracolumbar spine or the entire spine, nor is there evidence of incapacitating episodes.

3. The Veteran's degenerative disc disease of the lumbar spine is manifested throughout the appeal period by radiculopathy of the right lower extremity.

CONCLUSIONS OF LAW

1. Chronic residuals of a fracture of the right 5th metatarsal were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. The criteria for an evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

3. The criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in January 2007 and additional notice in May 2008 and October 2009.  The claims were subsequently readjudicated, most recently in a May 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations for his disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in October 2009 for additional development.  Specifically, the Board determined that the Veteran should be provided further VA examinations.  As noted above, the Veteran was provided VA examinations in November 2009 and March 2011, which the Board has found to be adequate for the purposes of the instant case.  The Board acknowledges the Veteran's representative's assertion that the March 2011 VA examination is inadequate, as it did not discuss July 1999 treatment records as required by the October 2009 remand.  See September 2011 Informal Hearing Presentation.  However, the Board notes the VA examiner did, in fact, address the 1999 treatment record in question and also reviewed the claims file in its entirety and provided a discussion regarding whether a current disability exists.  As such, the Board finds there has been substantial compliance with the October 2009 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence .  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran maintains he suffers from residuals of an in-service fracture of the right 5th metatarsal.  After reviewing the record in its entirety, the Board notes that, while the record supports the Veteran's assertion of an in-service fracture, there is no competent evidence of record that he is currently diagnosed with, or is being treated for, chronic residuals of a fracture of the right 5th metatarsal.  Significantly, the Board observes the Veteran was provided a VA examination in March 2011.  Following a review of the claims file and physical examination of the Veteran, including obtaining a reported personal history, the VA examiner found the Veteran's right foot is clinically normal.  

The Board acknowledges the Veteran's assertion that he suffers from occasional right foot pain.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the Board observes the March 2011 VA examination report reflects the Veteran then reported no painful forefoot, hindfoot or midfoot motion in the right foot.  While he did have some tenderness over the second metatarsal head, this was not in the area of the previous fracture.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

The Board notes that a July 1999 VA treatment record indicates a diagnosis of intra-calcaneal bursitis versus plantar fasciitis.  However, initially, the Board notes the March 2011 VA examination report finds this condition would not be caused by or aggravated by the in-service 5th metatarsal fracture.  Furthermore, this record lies well outside of the current appeal period.  There is no competent medical evidence indicating the Veteran has been diagnosed with, or sought treatment for, a chronic condition related to his in-service right 5th metatarsal fracture at any point during the pendency of the current claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic disorder resulting from an in-service fracture of the right 5th metatarsal.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such residuals, and the preponderance of the evidence of record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection for residuals of a fracture of the right 5th metatarsal must be denied.

II. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disorder has historically been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Diagnostic Code 5010 indicates that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5293 (which has been renumbered to 5243), intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes contained in Diagnostic Code 5243 provides for a 10 percent evaluation when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the prior 12-month period.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is contemplated when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2). 

As noted above, the Veteran has been assigned a single 10 percent evaluation under the diagnostic criteria for intervertebral disc syndrome, diagnosed as degenerative disc disease with radiculopathy.  Having considered the evidence of record, the Board finds that the Veteran's disability is more appropriately evaluated pursuant to Diagnostic Code 5003, pertaining to degenerative arthritis, and the General Rating Formula.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes the Veteran has been diagnosed with arthritis of the lumbar spine.  See June 2007 VA examination report.  Furthermore, as noted above, evaluating the Veteran's lumbar spine disability pursuant to the General Rating Formula allows a separate evaluation to be assigned for right radiculopathy, which has been previously service-connected and combined with orthopedic manifestations as part of the Veteran's intervertebral disc syndrome.  

However, the Board finds the Veteran's lumbar spine disability does not warrant an evaluation in excess of 10 percent for orthopedic manifestations at any point during the appeal period.  In this regard, the Board notes that the Veteran's lumbar spine disability is manifested by subjective complaints of pain, difficulty standing and sitting and fatigability and objective evidence of degenerative joint and disc disease with painful motion and full functional flexion to 90 degrees and extension to 30 degrees of motion.  There is no evidence of compensable limitation of motion of the lumbar spine or ankylosis of the thoracolumbar spine or the entire spine.

With regards to range of motion testing, an April 2006 VA examination indicates the Veteran exhibited full forward flexion from zero to 90 degrees, full extension from zero to 30 degrees, full lateral flexion to 30 degrees bilaterally, and full lateral rotation to 30 degrees bilaterally.  There was no additional limitation of motion due to repetitive use, flare-ups, incoordination, fatigue, weakness or lack of endurance.  A June 2007 VA examination report diagnoses the Veteran with degenerative joint disease, and notes he exhibited full range of motion on flexion, extension, lateral flexion and lateral rotation, with no apparent loss of motion, weakness, fatigability or loss of coordination during or following repetitive motion.  Finally, a November 2009 VA examination also found full flexion, extension, lateral flexion and lateral rotation, with no additional functional loss with use and no fatigue, weakness, lack of endurance or incoordination.  See DeLuca, supra.

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 10 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less, or combined range of motion of 120 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during the appeal period. Id.

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  See, e.g., April 2007 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine and, as such, does not serve as a basis for an evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, at any point in the appeal period.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As discussed above, service connection has been previously awarded for right radiculopathy.  However, to date, right radiculopathy has been combined with orthopedic manifestations of degenerative disc disease based on the diagnostic criteria for intervertebral disc syndrome.  As the Board has evaluated the Veteran's disability pursuant to the General Rating Formula, the Board finds that a separate evaluation for radiculopathy of the right lower extremity is warranted throughout the current appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

However, the Board finds that no other separate evaluation is warranted in the instant case.  In this regard, the Board notes that the Veteran has complained of radicular pain in the left lower extremity.  See, e.g., June 2007 VA examination report.  However, diagnostic testing indicates there is no objective evidence of neurological abnormalities of the left lower extremity.  See June 2007 Nerve Conduction Study.  In addition, the Board notes the Veteran did not complain of left radicular pain at either the April 2007 or November 2009 VA examinations.  Finally, there is no evidence of record that the Veteran suffers from bowel or bladder impairment.  Thus, the Board finds that a separate evaluation for neurological disability, other than radiculopathy of the right lower extremity, is not warranted.

The Board acknowledges the Veteran's contentions that his service-connected lumbar spine disability warrants greater evaluations than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray, supra, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In sum, the Board finds that the Veteran's lumbar spine disability is more appropriately evaluated pursuant to Diagnostic Code 5003, pertaining to degenerative arthritis, and the General Ratings Formula, as doing so results in separate evaluations for orthopedic and neurological manifestations and is therefore more beneficial to the Veteran.  The Board further finds that an evaluation of 10 percent, but not greater, is warranted for orthopedic manifestations, as the Veteran has been diagnosed with arthritis of the lumbar spine with painful motion.  However, as there is no compensable limitation of motion of the lumbar spine, the preponderance of the evidence is against an evaluation greater than 10 percent for orthopedic manifestations of the Veteran's lumbar spine disability at any point during the appeal period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disability has markedly interfered with employment.  Further, the Veteran has not stated that he is unable to perform his duties due to his service-connected lumbar spine disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

Service connection for residuals of a fracture of the right 5th metatarsal is denied.

An evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine is denied.

A separate evaluation for radiculopathy of the right lower extremity is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


